Citation Nr: 1023414	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-36 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
traumatic brain injury. 

3.  Entitlement to service connection for right superior 
quadrantanopsia, as secondary to the service connected 
disability of shell fragment wound to the forehead.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his substantive appeal, the Veteran requested a hearing 
before the Board at the RO in St. Petersburg, Florida.  
Therefore, a Travel Board hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the St. Petersburg, Florida RO.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


